DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2022 has been entered.
Claims 1-10 are allowed, reasons follow. 

	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
In the interests of Clarity of the Record, Examiner notes that the limitation “acquisition means for acquiring a three-dimensional representation (Re) of said surface to be treated” is interpreted under 35 USC 112(f) means-plus-function standard. Please refer to the non-final rejection of mail date 23 July 2021 for detailed explanation of the scope of this limitation in view of said interpretation.

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 14 February 2022, with respect to the 35 USC 103 rejection of the independent claim have been fully considered and are persuasive. Examiner agrees that the references of record do not teach deformation of a deformation matrix of morphological components to translate tool-path data between a generic representation matrix and a desired treatment surface. Accordingly, the 35 USC 103 Rejection of all claims have been withdrawn. 

Applicant’s arguments, see Remarks Page 5, filed 14 February 2022, with respect to the various claim objections in the final rejection of mail date 15 December 2021 have been considered and Examiner agrees that the objections are moot in light of the amendments filed 03 March 2022. Accordingly the objections have been withdrawn.

As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.
	


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: while Applicant Admitted Prior Art (see Instant Application specification Page 1, heading “prior art”) teaches a massage robot with a three-dimensional scanner for scanning the body of a patient and a touchpad for enabling the determination of a sequence of movements of the robot; and Mackin et al., US Pg-Pub 2017/0266077 teaches the stretching or skewing of a generic model to adapt a pre-programmed massage path to the dimensions of a particular patient; and Meilus, US 6,267,737 teaches pre-programmed massage paths that traverse 3 dimensions; and Geng et al., US Pg-Pub 2005/0089213 teaches pre-processing of multiple acquisition images to generate an averaged composite representation of the body shape of a patient; and Diolati et al., US Pg-Pub 2011/0202068 teaches arranging a camera on the distal end of a tool head mounted on an articulated robot arm; and Cros et al., US Pg-Pub 2008/0270069 teaches a technique for generating a morphological mesh on the basis of local deformations of acquired subparts of an anatomical feature (such a leg) to determine a change in posture or position of said anatomical feature; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
characterized in that said determination incorporates at least one three-dimensional generic model (m1-m3), comprising a deformation matrix of morphological components

said software including an adjustment subroutine that adjusts said generical model (m1-m3) with said three-dimensional representation (Re) of said surface to be treated that is able to search the values of the morphological components of the deformation matrix for which said generic model (m1-me) corresponds to said three dimensional representation (Re) of said surface to be treated, the deformations of said generic model (m1-m3) being applied to the pre-programmed sequences of movements (Tx) so as to obtain at least new sequences of movements adjusted to the dimensions (Re) of said surface to be treated; said robot being configured to treat said surface on the basis of one of the new sequences of movements.
(excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims 2-10, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the Prior Art of Record.

	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.S./Examiner, Art Unit 2119    


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119